Citation Nr: 1538990	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-48 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral leg disability, claimed as cellulitis and a muscle infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1975 to November 1976.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). In October 2013, the Board remanded the claim for additional development and adjudicative action. 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in December 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current leg disabilities are not etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral leg disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in June 2009, prior to the initial adjudication of the claims in November 2009.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge (VLJ) fully explain the issues and suggest the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. Bryant v. Shinseki, 23 Vet. App. 488 (2010). During the Veteran's hearing all parties agreed as to the issues on appeal. The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disabilities he is claiming. There is no indication there is any outstanding, obtainable evidence pertinent to this claim. The duties under Bryant have been met. To the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence. Moreover, in his hearing testimony he evidenced his actual knowledge of the type of evidence and information needed to substantiate this claim. Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim). Consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The AMC substantially complied with the Board's October 2013 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC contacted the Veteran and provided him with a release of information form to obtain all treatment records from Dr. G.M. and the J.N.C. and any other treatment provider who has provided care for cellulitis whose records are not currently in possession of VA, scheduled the Veteran for a VA medical examination to determine the nature and etiology of the Veteran's bilateral leg disabilities, and re-adjudicated the claim. 

The Veteran's representative points out that the Board's October 2013 remand directives required that the Veteran's VA medical examination be conducted by a qualified neurologist, dermatologist, or similarly qualified physician and that the Veteran's September 2014 VA medical examination was conducted by an internist. The VA internist is a similarly qualified physician. The September 2014 VA examiner reviewed the claims file and performed a fully responsive and informed examination, diagnosed the Veteran, and offered a probative opinion supported by lay and medical evidence. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records). VA has fulfilled its duty to assist the Veteran by providing the Veteran with a factually informed and medically supported VA medical examination. The AMC has complied with the Board's instructions.

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Service Connection 

The Veteran alleges that he has current leg disabilities, characterized by him as a muscle infection and cellulitis. 

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has a current diagnosis of bilateral pedal edema. See September 2014 VA medical examination report. The Veteran was treated by the VA Medical Center in Salisbury, North Carolina while on leave during active duty in December 1975 for cellulitis of the left leg. He was hospitalized for four days and treated with antibiotics. 

This case turns on whether there is medical evidence of a nexus between Veteran's current bilateral pedal edema and the cellulitis of the left leg that he was treated for during active military service. The Veteran was provided with a VA medical examination in September 2009 to address, in part, this issue. The examiner diagnosed the Veteran with bilateral lower extremity nonpitting edema. The examiner opined that the Veteran's current left lower extremity peripheral edema is not secondary to the left lower extremity cellulitis treated during military service. The examiner explained that the Veteran has bilateral lower extremity edema upon examination, which indicates a condition related to both extremities. The examiner explained that there is no evidence of a scar on the left lower extremity or any residual disability secondary to the Veteran's history of cellulitis. The Veteran's service medical records do not show any evidence of chronicity of a left lower extremity condition following the treatment for left lower extremity cellulitis. The Veteran's medical records from the 1990s to the present showed evidence of bilateral peripheral edema, most likely secondary to venous insufficiency. The examiner noted that there is no pathology to support that left lower extremity cellulitis, treated, would cause left lower extremity numbness or muscle cramping twenty to more than forty years later. 

In September 2014 the Veteran was provided with another VA medical examination in order to address the nature and likely etiology of the Veteran's bilateral leg disability. The examiner diagnosed the Veteran with bilateral pedal edema of the lower extremities. The examiner opined that the condition was less likely than not incurred in or caused by the Veteran's cellulitis in service. The examiner's rationale was that the Veteran was admitted to the VAMC in December 1975, had a diagnosis of cellulitis of the left leg, "responded very nicely" to antibiotics, and was discharged with additional antibiotics. The examiner explained that this was a non-complicated cellulitis with satisfactory response to the usual treatment/management for cellulitis. The examiner noted that the examiner did not show any discrepancy between the two feet and legs. The examiner stated that the Veteran's VA treatment records showed bilateral pedal / leg edema dating back to the 1990s but did not show any recurrence of cellulitis. The examiner also noted that the Veteran's private treatment records did not show any recurrence of cellulitis. The examiner found it significant that there was no recurrence of cellulitis proximate to the Veteran's military service. The examiner explained that there was no study or evidence to relate a one-time non-complicated left leg cellulitis in a health young eighteen year old, who at that time had no comorbidities or immunodeficiency condition and other risk or predisposing factors, as the etiology of the Veteran's bilateral pedal / leg edema. The examiner noted that the Veteran currently had multiple chronic comorbidities, one of which is cardiomyopathy. The examiner suggested that this pathology should be looked into as a possible cause of the Veteran's chronic pedal / leg edema. The examiner also noted that the Veteran has polyarthralgia to his knees, cervical, lumbosacral spine with sciatica and obesity, all of which contribute to the Veteran's ambulation difficulties. The examiner further opined that the Veteran's poorly controlled diabetes and obstructive sleep apnea were also likely contributors to his overall poor health condition.

The Veteran has submitted a November 2012 letter from Dr. G.D.M., one of the Veteran's neurologists. Dr. G.D.M. stated that he began treating the Veteran in March 2011. Dr. G.D.M. stated that the Veteran has inflammatory neuropathy linked with myalgias due to cellulitis in the left lower extremity. Dr. G.D.M. stated that this has resulted in chronic pain, some numbness and tingling, changes in reflexes and spasm on physical examination. Dr. G.D.M. noted that nerve conduction studies have shown some nerve damage in the left lower extremity. There were two studies done: the first, in February 2008, showed a sensory nerve damaged in the left leg, and the second, in June 2010, showed muscle/nerve damage to the left and right legs. The Veteran also submitted a December 2012 private medical opinion from Dr. G.D.M. Dr. G.D.M.'s opinion, in its totality, states "[t]he problem with his leg is a direct consequence from the cellulitis he got in the service. He is still being treated for that now and will continue to be treated in the future." 

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion. See Wilson v. Derwinski, 2 Vet. App. 614 (1992). The Court has found that a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). 

In reviewing the records from the offices of Dr. G.D.M., the Board notes that the Veteran provided records from two visits in 2012 and three visits between November 2013 and June 2014 with Dr. G.DM. or those in his practice. The Veteran did not return the authorization forms to VA so that VA could contact Dr. G.D.M. and request additional treatment records. Only three of those visits were for treatment of the Veteran's left leg. In 2012, Dr. G.D.M. noted that the Veteran had leg pain. In 2013 - 2014, Dr. G.D.M. noted that the Veteran had leg pain and swelling.

The probative value of any opinion must be ascertained on the basis of multiple factors, including the strength of its language and its supporting data. Dr. G.D.M. did not explain how he came to the conclusion that the Veteran's current leg pain, swelling, and inflammatory neuropathy were related to the cellulitis he contracted during his military service. Dr. G.D.M. also did not explain how cellulitis on the left leg could lead to similar issues on the right leg. Therefore, as it contains no indication of the evidentiary basis for the opinion, Dr. G.D.M's December 2012 opinion, by itself, is not a sufficient basis to allow for the granting of service connection for a bilateral leg disability (or a left leg disability). See Black, 5 Vet. App. at 180.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral leg disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


